DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims and Previous Objections/Rejections Status
	Claims 1,4,6,7,9 and 25-29 are pending in the application. Claims 6,7,26 and 27 are withdrawn from consideration. 
The rejection of claims 1,4,9,25,28 and 29 under 35 U.S.C. 103 as being unpatentable over Jon et al. (WO2015/099492A1 as translated in US2017/0028076) in view of Lee et al. (Angew. Chem. Int. Ed. 2016, 55, 7460-7463) and Wang (US2008/0070971A1) is maintained. 

Response to Arguments
Applicant's arguments filed 6/15/22 have been fully considered but they are not persuasive.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1,4,9,25,28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jon et al. (WO2015/099492A1 as translated in US2017/0028076) in view of Lee et al. (Angew. Chem. Int. Ed. 2016, 55, 7460-7463) and Wang (US2008/0070971A1) as stated in the office action mailed 3/15/22.
Applicant asserts that the claimed invention comprises a metal embedded within the very hydrophobic bilirubin shell of the bilirubin chelate complex. It is well-known in the art that bilirubin is very hydrophobic and that metal is regarded as a hydrophilic material.
Applicant asserts that the reference of Jon does not teach or suggest a metal embedded within the hydrophobic shell but that “a cargo of hydrophilic material may be encapsulated inside the nanoparticle and a cargo of hydrophobic material may be integrated in a hydrophobic membrane formed by bilirubin. That is, Jon teaches that the hydrophobic material is integrated in a hydrophobic membrane and the hydrophilic material is encapsulated inside the nanoparticle. When metal is the cargo, it would be expected to be encapsulated inside the nanoparticle, rather than be integrated in a hydrophobic membrane.
The reference of Jon was not used to teach of embedding a metal within the bilirubin shell or that metal is hydrophilic but was used to teach of the PEG-bilirubin (PEG-BR) nanoparticles comprising a plurality of bilirubins forming a shell and PEG moieties extending from the shell. 
The mPEG-2000 bilirubin structure of Jon 
    PNG
    media_image1.png
    125
    255
    media_image1.png
    Greyscale
encompasses
the mPEG-2000 bilirubin structure 
    PNG
    media_image2.png
    225
    315
    media_image2.png
    Greyscale
 of the instant claims.
The synthesis of PEG-BR of Jon comprises dissolving bilirubin and EDC in DMSO and mixing with mPEG2000-NH2 after 10 min of stirring 
    PNG
    media_image3.png
    165
    319
    media_image3.png
    Greyscale
 .
The reference of Jon teaches of the encapsulation of cargo (e.g. drugs, etc.) in the PEG-BR nanoparticles and integration of cargo in the bilirubin shell of the PEG-BR nanoparticles (e.g. drugs, etc.). 
The PEG-BR nanoparticles of Jon encompass the PEG-BR nanoparticles of the instant claims as they have the same structure and are prepared via the same method. 
The reference of Lee was used to teach of the PEG-BR nanoparticles synthesized via
    PNG
    media_image4.png
    125
    439
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    183
    150
    media_image5.png
    Greyscale
. 
The mPEG-2000 bilirubin structure of Lee 
    PNG
    media_image6.png
    106
    197
    media_image6.png
    Greyscale
encompasses the mPEG-2000 bilirubin structure 
    PNG
    media_image2.png
    225
    315
    media_image2.png
    Greyscale
 of the instant claims. 
The PEG-BR nanoparticles of Lee encompass the PEG-BR nanoparticles of the instant claims as they have the same structure and are prepared via the same method.
The PEG-BR of Lee can be loaded with ICG dye 
    PNG
    media_image7.png
    156
    192
    media_image7.png
    Greyscale
. 
It would have been obvious to one of ordinary skill in the art to before the effective filing date of the claimed invention to generate PEG-BR nanoparticles comprising a shell having a plurality of bilirubins and PEG conjugated to the surface of the bilirubins as Jon and Lee teach of the synthesis of PEG-BR nanoparticles having a plurality of bilirubins and PEG conjugated to the surface of the bilirubins.
The reference of Wang was used to teach that bilirubin complexes metals, such as iron, zinc, copper, etc. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the metals of Wang will complex the bilirubins in the PEG-BR nanoparticles of Jon and Lee and that the metals will predictably bind to  the available atoms in bilirubin and form coordinate covalent bonds as Wang teaches of complexing metals to bilirubin. The cargo (drug/dye) of Jon/Lee associate with bilirubin in a different manner than a metal atom. Therefore, the metals will predictably be embedded within the bilirubin shell of the PEG-BR nanoparticles via the coordinate covalent bonds which are different than the hydrophobic association between bilirubin and the hydrophobic drug/dye (e.g. cargo) of Jon/Lee.  PEG-BR nanoparticles of Jon and Lee encompass the PEG-BR nanoparticles of the instant claims, have the same properties and are capable of the same functions, such as embedding a metal within the bilirubin shell.
Applicant asserts that Lee teaches of the integration of ICG within the hydrophobic membrane of PEG-BR via hydrophobic interaction. A metal is a hydrophilic material.
The references of Jon and Lee are stated above.
The reference of Wang was used to teach that bilirubin complexes metals, such as iron, zinc, copper, etc. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the metals of Wang will complex the bilirubins in the PEG-BR nanoparticles of Jon and Lee and that the metals will predictably bind to  the available atoms in bilirubin and form coordinate covalent bonds as Wang teaches of complexing metals to bilirubin. The cargo (drug/dye) of Jon/Lee associate with bilirubin in a different manner than a metal atom. Therefore, the metals will predictably be embedded within the bilirubin shell of the PEG-BR nanoparticles via the coordinate covalent bonds which are different than the hydrophobic association between bilirubin and the hydrophobic drug/dye (e.g. cargo) of Jon/Lee.  PEG-BR nanoparticles of Jon and Lee encompass the PEG-BR nanoparticles of the instant claims, have the same properties and are capable of the same functions, such as embedding a metal within the bilirubin shell.
Applicant asserts that Wang teaches that bilirubin may chelate metals to form complexes without a core-shell structure. The core-shell structure is formed of a hydrophobic shell which is formed by very hydrophobic bilirubins via hydrophobic interactions so that the teaching of bilirubin-metal chelate formation without a core-shell structure would not be applicable, and would not change the teachings of Jon in view of Lee (i.e. the metal would be encapsulated in the core).
The reference of Want was not used to teach of a core-shell structure but was used to teach that bilirubin complexes metals, such as iron, zinc, copper, etc. 
Therefore, the addition of a metal to the PEG-BR nanoparticles of Jon and/or Lee would provide for chelation of the metal to bilirubin and form coordinate covalent bonds as Wang teaches of complexing metals to bilirubin. The cargo (drug/dye) of Jon/Lee associate with bilirubin in a different manner than a metal atom. Therefore, the metals will predictably be embedded within the bilirubin shell of the PEG-BR nanoparticles via the coordinate covalent bonds which are different than the hydrophobic association between bilirubin and the hydrophobic drug/dye (e.g. cargo) of Jon/Lee.  PEG-BR nanoparticles of Jon and Lee encompass the PEG-BR nanoparticles of the instant claims, have the same properties and are capable of the same functions, such as embedding a metal within the bilirubin shell.

Conclusion
No claims are allowed at this time.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached M9-3, T9-3, W9-3, Th9-2, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/Examiner, Art Unit 1618

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618